Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method for ad-hoc batch testing of APIs, the method comprising: obtaining a plurality of API tests, and test data and validation data for the plurality of API tests; categorizing, in accordance with a data model, data required for testing the plurality of API tests, into a plurality of groups including test scenarios, test cases, an inventory of APIs, the test data, and the validation data; ... generating a test payload for a respective test, wherein generating the test payload includes: determining an API reference corresponding to the respective test; obtaining relevant data from the test data according to a reference key in the respective test; generating input assignment operations for one or more input parameters in the API reference according to the relevant data; and generating an API call based on the API reference; ... wherein performing the validation comprises: ... validating the first response according to the validation data; selecting a second test according to a result of the validation of the first response, the result of the validation of the first response indicating whether the validation of the first response has passed or failed; ... receiving a second response from the second endpoint for the second test payload; and validating the second response according to the validation data,” when taken in context with other features of the independent claim as a whole.

In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Coker, Doug, U.S. 8,745,641 B1, teaches systems and methods for the automatic verification and anomaly detection in a REST API, comprising the building of simple test scripts fed to specialized applications configured to automatically exercise and test the API, wherein expected output values do not have to be specified, but does not more particularly teach ad-hoc batch testing of APIs comprising obtaining a plurality of API tests, test data and validation data, categorizing in accordance with a data model required data into scenarios, cases, API inventory, test data and validation data, generating a test payload by determining an API reference and obtaining relevant data according to a reference key, and generating an API call based thereon, 
H. Ed-douibi, J. L. Cánovas Izquierdo and J. Cabot, "Automatic Generation of Test Cases for REST APIs: A Specification-Based Approach," teaches automated REST API testing relying on the OpenAPI specification to ensure that APIs meet requirements from their specifications, but does not more particularly teach ad-hoc batch testing of APIs comprising obtaining a plurality of API tests, test data and validation data, categorizing in accordance with a data model required data into scenarios, cases, API inventory, test data and validation data, generating a test payload by determining an API reference and obtaining relevant data according to a reference key, and generating an API call based thereon, and validating a first response wherefrom a second API test is selected, executed and validated, and further does not particularly teach that generation of the payload comprises determining an API reference from the test, and based on the key obtaining relevant data, wherein the key indicates if one or more parameters in the API reference are hardcoded as constants or variables that need to be collected from the test data;
Levin et al., U.S. 2014/0372985 A1, teaches systems and methods for API rules verification comprising a specification language providing formal definitions for rules to test target systems having API providers and application using the APIs, wherein calls may be intercepted and run-time code to implement checks generated and injected, but does not more particularly teach ad-hoc batch testing of APIs comprising obtaining a plurality of API tests, test 
Paterson et al., U.S. 2014/0289699 A1, teaches systems and methods for verifying API calls comply with API definitions comprising accessing API definitions, identifying an appropriate test case, and generating test code configured to evaluate the test case by calling the service to ensure requests and responses are consistent with the API definition, but does not more particularly teach ad-hoc batch testing of APIs comprising obtaining a plurality of API tests, test data and validation data, categorizing in accordance with a data model required data into scenarios, cases, API inventory, test data and validation data, generating a test payload by determining an API reference and obtaining relevant data according to a reference key, and generating an API call based thereon, and validating a first response wherefrom a second API test is selected, executed and validated, and further does not particularly teach that generation of the payload comprises determining an API reference from the test, and based on the key obtaining relevant data, wherein the key indicates if one or more parameters in the API reference are hardcoded as constants or variables that need to be collected from the test data;
Sonawale et al., U.S. 10,678,679 B1, teaches systems and methods for automated API regression testing comprising one or more environments, discovery of an API architecture by 
J. Wang, X. Bai, L. Li, Z. Ji and H. Ma, "A Model-Based Framework for Cloud API Testing," teaches a model-based approach to automating API testing via gathering API specifications, generating tests derived from the specifications and scenarios, and performing testing using the API as well as loads, but does not more particularly teach ad-hoc batch testing of APIs comprising obtaining a plurality of API tests, test data and validation data, categorizing in accordance with a data model required data into scenarios, cases, API inventory, test data and validation data, generating a test payload by determining an API reference and obtaining relevant data according to a reference key, and generating an API call based thereon, and validating a first response wherefrom a second API test is selected, executed and validated, and further does not particularly teach that generation of the payload comprises determining an API reference from the test, and based on the key obtaining relevant data, wherein the key indicates if one or more 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 19 and 20 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 4-18 depend from claim 1 and claims 23-27 depend from claim 22, and are also allowable at least based on their dependence from allowable independent claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/Andrew M. Lyons/Examiner, Art Unit 2191